          Case 18-40469-KKS          Doc 130      Filed 03/26/19     Page 1 of 41



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION

IN RE:

YWFM, LLC d/b/a                                        CASE NO.: 18-40469-KKS
Brian’s Tire and Service,                              CHAPTER 11

      Debtor.
_____________________________/

                        AMENDED DISCLOSURE STATEMENT
    I.        INTRODUCTION
        This is the amended disclosure statement (the "Disclosure Statement") in the small
business Chapter 11 case of YWFM, LLC d/b/a Brian’s Tire and Service (the "Debtor").
This Disclosure Statement contains information about the Debtor and describes the
Amended Plan (the “Plan”) filed by the Debtor on March 26, 2019. The proposed
distributions under the Plan are discussed below. A full copy of the Plan is attached to this
Disclosure Statement as Exhibit A. Your rights may be affected. You should read the
Plan and this Disclosure Statement carefully and discuss them with your attorney. If
you do not have an attorney, you may wish to consult one.
         A.     Purpose of This Document
                This Disclosure Statement describes:

                   The Debtor and significant events during the bankruptcy case.
                   How the Plan proposes to treat claims or equity interests of the type you
                    hold (i.e., what you will receive on your claim or equity interest if the
                    plan is confirmed).
                   Who can vote on or object to the Plan.
                   What factors the Bankruptcy Court (the "Court") will consider when
                    deciding whether to confirm the Plan.
                   Why the Debtor believes the Plan is feasible, and how the treatment of
                    your claim or equity interest under the Plan compares to what you would
                    receive on your claim or equity interest in liquidation.
                   The effect of confirmation of the Plan.
        Be sure to read the Plan as well as the Disclosure Statement. This Disclosure
Statement describes the Plan, but it is the Plan itself that will, if confirmed, establish your
rights.
         Case 18-40469-KKS          Doc 130      Filed 03/26/19    Page 2 of 41



      B.       Deadlines for Voting and Objecting; Date of Plan Confirmation
Hearing
       The Court has not yet confirmed the Plan described in this Disclosure Statement.
This section describes the procedures pursuant to which the Plan will or will not be
confirmed.
               1.     Time and Place of the Hearing to Finally Approve This Disclosure
                      Statement and Confirm the Plan
       The hearing at which the Court will determine whether approve this Disclosure
Statement on a final basis and confirm the Plan will take place on April 18, 2019 at 11:00
AM, E.T., at the United States Bankruptcy Courthouse, 2nd floor courtroom, 110 E Park
Ave, Tallahassee, FL 32301.
               2.     Deadline For Voting to Accept or Reject the Plan
       If you are entitled to vote to accept or reject the plan, vote on the enclosed ballot
and return the ballot in the enclosed envelope to Bruner Wright, P.A., 2810 Remington
Green Circle, Tallahassee, FL 32308, or email the ballot to twright@brunerwright.com.
See section IV.A. below for a discussion of voting eligibility requirements.
       Ballots must be received on or before April 11, 2019. No vote received after such
time will be counted.
               3.     Deadline for Objecting to the Adequacy of Disclosure and
               Confirmation of the Plan
        Objections to Disclosure Statement or the Plan filed on March 26, 2019 must be
filed by April 11, 2019.
               4.     Identity of Person to Contact for More Information
       If you want additional information about the Plan, you should contact Bruner
Wright, P.A., 2810 Remington Green Circle, Tallahassee, FL 32308.

       C.      Disclaimer
        The Court has not yet approved this Disclosure Statement as containing adequate
information to enable parties affected by the Plan to make an informed judgment about
its terms. The Court has not yet determined whether the Plan meets the legal
requirements for confirmation, and even if the Court conditionally approves this
Disclosure Statement, it would not constitute an endorsement of the Plan by the Court,
or a recommendation that it be accepted.




                                             2
            Case 18-40469-KKS       Doc 130      Filed 03/26/19     Page 3 of 41



II.    BACKGROUND
       A.      Description and History of the Debtor's Business
        The Debtor is a corporation registered in the State of Alabama, and operates a tire
sales and auto repair business. The Debtor’s location of operations is 1024 Putman Drive
NW, Suite 2, Huntsville, Alabama 35816. The Debtor leases the premises.

       B.      Insiders of the Debtor
       Names: Brian Lombardino
       Relationship to Debtor: The sole owner of the Debtor.

       C.      Management of the Debtor Before and During the Bankruptcy
        During the two years prior to the date on which the bankruptcy petition was filed,
as well as during this Chapter 11 case, the officers, directors, managers or other persons in
control of the Debtor was and still is Brian Lombardino. He will remain as the sole officer
after the effective date.

       D.      Events Leading to Chapter 11 Filing
       The Debtor’s primary reason for filing this case was due to substantial tax debt
owed to the IRS. The Debtor needs to reorganize its business affairs and pay off the tax
debt.

       E.      Significant Events During the Bankruptcy Case

      The Debtor has increased its profitability by cutting payroll expenses and other
unnecessary expenses, increasing the Debtor’s efficiency of operations.

       F.      Projected Recovery of Avoidable Transfers
       The Debtor does not intend to pursue preference, fraudulent conveyance, or other
avoidance actions.

       G.      Claims Objections
        Except to the extent that a claim is already allowed pursuant to a final non-
appealable order, the Debtor reserves the right to object to claims. Therefore, even if your
claim is allowed for voting purposes, you may not be entitled to a distribution if an
objection to your claim is later upheld. The procedures for resolving disputed claims are
set forth in Article V of the Plan.

       H.      Current and Historical Financial Conditions
       The identity and fair market value of the estate's assets are as follows:
        Assets: Checking account, receivables, inventory, equipment/machinery, and office
furniture, and goodwill.

                                             3
                      Case 18-40469-KKS       Doc 130      Filed 03/26/19     Page 4 of 41



                 The Debtor has filed financial statements with the Court along with its monthly
          operating reports.

          III.   SUMMARY OF THE PLAN OF REORGANIZATION AND TREATMENT
                 OF CLAIMS AND EQUITY INTERESTS
                 A.      What is the Purpose of the Plan of Reorganization?
                  As required by the Code, the Plan places claims and equity interests in various
          classes and describes the treatment each class will receive. The Plan also states whether
          each class of claims or equity interests is impaired or unimpaired. If the Plan is confirmed,
          your recovery will be limited to the amount provided by the Plan.

                 B.      Unclassified Claims
                 Certain types of claims are automatically entitled to specific treatment under the
          Code. They are not considered impaired, and holders of such claims do not vote on the
          Plan. They may, however, object if, in their view, their treatment under the Plan does not
          comply with that required by the Code. As such, the Plan Proponent has not placed the
          following claims in any class:
                         1.      Administrative Expenses
                 Administrative expenses are costs or expenses of administering the Debtor's chapter
          11 case which are allowed under § 507(a)(2) of the Code. Administrative expenses also
          include the value of any goods sold to the Debtor in the ordinary course of business and
          received within 20 days before the date of the bankruptcy petition. The Code requires that
          all administrative expenses be paid on the effective date of the Plan, unless a particular
          claimant agrees to a different treatment.
                 The following chart lists the Debtor's estimated administrative expenses, and their
          proposed treatment under the Plan:

Type                                                  Estimated Proposed Treatment
                                                   Amount Owed
Expenses Arising in the Ordinary Course                   $0.00 Paid in full on the effective date of the
of Business After the Petition Date                              Plan, or according to terms of obligation if
                                                                 later
The Value of Goods Received in the                        $0.00 Paid in full on the effective date of the
Ordinary Course of Business Within 20                            Plan, or according to terms of obligation if
Days Before the Petition Date                                    later
Professional Fees, as approved by the                $12,000.00 Paid in full on the effective date of the Plan
Court.                                               (estimated) only if funds are available, or according to
                                                                 separate written agreement, or according to
                                                                 court order if such fees have not been
                                                                 approved by the Court on the effective date
                                                                 of the Plan.
Clerk's Office Fees                                       $0.00 Paid in full on the effective date of the Plan


                                                       4
                     Case 18-40469-KKS         Doc 130       Filed 03/26/19      Page 5 of 41



Other administrative expenses                                 $0.00   Paid in full on the effective date of the Plan
                                                                      or according to separate written agreement
Office of the U.S. Trustee Fees                                       US Trustee fees are current and shall be
                                                                      paid for each quarter the case remains
                                                                      open.
TOTAL


                          2.      Priority Tax Claims
                  Priority tax claims are unsecured income, employment, and other taxes described
           by § 507(a)(8) of the Code. Unless the holder of such a § 507(a)(8) priority tax claim
           agrees otherwise, it must receive the present value of such claim, in regular installments
           paid over a period not exceeding 5 years from the order of relief.
                   The following chart lists the Debtor's estimated § 507(a)(8) priority tax claims and
           their proposed treatment under the Plan:
            Description                         Estimated              Date of             Treatment
        (name and type of tax)                   Amount            Assessment
                                                    Owed
           State of Alabama,                  $16,720.56                        Paid in full at 3% interest in
            Department of Revenue                                                quarterly installment
           Internal Revenue Service          $238,567.79                        payments beginning on or
                                                                                 before September 30, 2019
           City of Huntsville                  $10,734.13                       or as more specifically set
                                                                                 forth in the Amended Plan
                                                                                 of Reorganization.



                  C.      Classes of Claims and Equity Interests
                  The following are the classes set forth in the Plan, and the proposed treatment that
           they will receive under the Plan:
                          1.      Classes of Secured Claims
                   Allowed Secured Claims are claims secured by property of the Debtor's bankruptcy
           estate (or that are subject to setoff) to the extent allowed as secured claims under § 506 of
           the Code. If the value of the collateral or setoffs securing the creditor's claim is less than
           the amount of the creditor's allowed claim, the deficiency will be classified as a general
           unsecured claim.
                  The following chart lists all classes containing Debtor's secured prepetition claims
           and their proposed treatment under the Plan:




                                                         5
                   Case 18-40469-KKS         Doc 130      Filed 03/26/19    Page 6 of 41



Class #   Description                           Insider Impairmen               Treatment
                                                   ?    t
                                                (Yes or
                                                  No)
          Secured claim of:                        No Impaired    The secured claim of Kapitus
2         Kapitus Servicing, Inc. f/k/a                           Servicing, Inc. as servicer for
          Colonial Funding Network, Inc. as                       Arca Funding, LLC shall be paid
          servicer for Arca Funding, LLC                          in accordance with the Agreed
                                                                  Final Order Granting, in part,
          Collateral Description: All assets of                   and Denying, in Part, Motion to
          the Debtor other than                                   Prohibit Use of Cash Collateral
          equipment/machinery under lease.                        and Prohibit the Debtor’s Use of
                                                                  Non-estate Property entered on
          Allowed Secured Amount                                  March 14, 2019 (the “Agreed
          $82,000                                                 Order,” Doc. 118). The terms of
                                                                  the Agreed Order shall control.
                                                                  The Agreed Order is attached
                                                                  hereto as “Exhibit B” to the
                                                                  Amended Disclosure Statement.

                        2.      Classes of Priority Unsecured Claims
                 There are no priority claims other than tax claims.
                        3.      Class of leasehold/executory contract creditors.

          Class Number 3
             1) Financial Pacific Leasing, Inc.
                   a. Prepetition Arrearage: $1,237.06
                   b. Total of 37 payments remaining in the amount of $453.62 per payment,
                       which encompasses the arrearage amount.
             2) Snap-On Credit
                   a. Prepetition Arrearage: $3,142.99
                   b. Total of 34 payments remaining in the amount of $1,015.72 per payment,
                       which encompasses the arrearage amounts.
                  Financial Pacific Leasing, Inc. and Snap-On Credit are lessors to the Debtor of
          equipment and/or machinery. First Data Global Leasing is a lessor to the Debtor of the
          Debtor’s credit card processing machine, which will be paid in full on or before March 30,
          2019. The Debtor will continue making the regular payments due to the leasehold creditors
          and will pay the past-due payments in additional monthly installments after the lease term
          has ended. The additional monthly installment payments shall be made in an amount not
          to exceed the contractual monthly payment amount during the lease term and shall be paid
          until the debt is paid in full as set forth above.




                                                      6
               Case 18-40469-KKS         Doc 130      Filed 03/26/19    Page 7 of 41



                    3.      Class of General Unsecured Claims

     Class Number 4
           Class 4 will be paid a five (5) percent dividend. The total claims of each
     general unsecured creditor in Class 4 are listed below.
          1) Internal Revenue Service: $78,381.66
          2) Alabama Department of Revenue: $2,759.08
          3) American Express National Bank: $35,919.49
          4) Schrimsher Properties: $16,758.68
          5) Genuine Parts Company (NAPA): $4,017.45
          6) City of Huntsville: $37.78
          7) Colonial Funding Network, Inc.: $59,428.95
          8) Advance Auto Parts: $21,000.00
          9) Capital One/Spark: $2,000.00
          10) Cintas: $2,068.09
          11) FEA Distributors, Inc.: $2,328.95
          12) CITI/Costco: $8,021.00
          13) Jasper Engines: $3,212.84
          14) Larson Financial: $600.00
          15) Liberty Mutual Insurance: $1,718.41
          16) PNC Bank: $8,564.00
          17) WOW Business: $837.86
          18) Yelp: $943.07
                    4.      Class of Equity Interest Holders
             Equity interest holders are parties who hold an ownership interest (i.e., equity
     interest) in the Debtor. In a corporation, entities holding preferred or common stock are
     equity interest holders. In a partnership, equity interest holders include both general and
     limited partners. In a limited liability company ("LLC"), the equity interest holders are
     the members.
             The following chart sets forth the Plan's proposed treatment of the class of equity
     interest holders:

Class #    Description                              Impairment                          Treatment
 5         Equity interest holder: Brian Lombardino Impaired              The equity security holder will
                                                                         waive distributions under the Plan as
                                                                         additional new value consideration to
                                                                         retain their equity interests.

             D.     Means of Implementing the Plan
                    1.      Source of Payments
             Payments and distributions under the Plan will be funded by the following:


                                                  7
                    Case 18-40469-KKS     Doc 130      Filed 03/26/19    Page 8 of 41



               Income generated from the operation of Debtor’s business.
                       2.     Post-confirmation Management
             The Post-Confirmation Managers of the Debtor, and their compensation, shall be
     as follows:

Name                    Affiliations          Insider (yes or no)?   Position              Compensation
 Brian Lombardino       Owner                 Yes                    President             $84,000 yearly

               E.      Risk Factors
               The proposed Plan has the following risks:
             The Debtor’s business has suffered in recent years due to inefficiencies in its
     operations. Debtor believes that lessening expenses and increased marketing can lead to
     sustained profitability.

               F.      Executory Contracts and Unexpired Leases
               The Plan does provide for the assumption of executory contracts and/or unexpired
     leases.
               Assumed Leases
               1) Snap-On Credit: Lease for alignment machine and alignment lift
               2) Financial Pacific Leasing, Inc.: Lease for wheel balancer and tire changer

               G.      Tax Consequences of Plan
            Creditors and Equity Interest Holders Concerned with How the Plan May
     Affect Their Tax Liability Should Consult with Their Own Accountants, Attorneys,
     And/Or Advisors.
     The following are the anticipated tax consequences of the Plan: The Debtor has proposed
     to pay its pre-petition priority tax obligations in full and will pay post-petition taxes as
     they come due post-confirmation.

     IV.       CONFIRMATION REQUIREMENTS AND PROCEDURES
              To be confirmable, the Plan must meet the requirements listed in §§ 1129(a) or
     (b) of the Code. These include the requirements that: the Plan must be proposed in good
     faith; at least one impaired class of claims must accept the plan, without counting votes of
     insiders; the Plan must distribute to each creditor and equity interest holder at least as
     much as the creditor or equity interest holder would receive in a chapter 7 liquidation
     case, unless the creditor or equity interest holder votes to accept the Plan; and the Plan
     must be feasible. These requirements are not the only requirements listed in § 1129, and
     they are not the only requirements for confirmation.



                                                   8
          Case 18-40469-KKS          Doc 130      Filed 03/26/19     Page 9 of 41



       A.      Who May Vote or Object
       Any party in interest may object to the confirmation of the Plan if the party
believes that the requirements for confirmation are not met.
        Many parties in interest, however, are not entitled to vote to accept or reject the
Plan. A creditor or equity interest holder has a right to vote for or against the Plan only if
that creditor or equity interest holder has a claim or equity interest that is both (1) allowed
or allowed for voting purposes and (2) impaired.
         In this case, the Plan Proponent believes that classes 2, 3, and 4 are impaired and
that holders of claims in each of these classes are therefore entitled to vote to accept or
reject the Plan. The Plan Proponent believes that class 1 is unimpaired and that holders
of claims in each of these classes, therefore, do not have the right to vote to accept or
reject the Plan.
               1.      What Is an Allowed Claim or an Allowed Equity Interest?
        Only a creditor or equity interest holder with an allowed claim or an allowed
equity interest has the right to vote on the Plan. Generally, a claim or equity interest is
allowed if either (1) the Debtor has scheduled the claim on the Debtor's schedules, unless
the claim has been scheduled as disputed, contingent, or unliquidated, or (2) the creditor
has filed a proof of claim or equity interest, unless an objection has been filed to such
proof of claim or equity interest. When a claim or equity interest is not allowed, the
creditor or equity interest holder holding the claim or equity interest cannot vote unless
the Court, after notice and hearing, either overrules the objection or allows the claim or
equity interest for voting purposes pursuant to Rule 3018(a) of the Federal Rules of
Bankruptcy Procedure.

       The deadline for filing a proof of claim in this case was January 2, 2019. The
deadline for government entities to file claims is April 1, 2019.
               2.      What Is an Impaired Claim or Impaired Equity Interest?
        As noted above, the holder of an allowed claim or equity interest has the right to
vote only if it is in a class that is impaired under the Plan. As provided in § 1124 of the
Code, a class is considered impaired if the Plan alters the legal, equitable, or contractual
rights of the members of that class.
               3.      Who is Not Entitled to Vote
        The holders of the following five types of claims and equity interests are not
entitled to vote:
               holders of claims and equity interests that have been disallowed by an
               order of the Court;
               holders of other claims or equity interests that are not "allowed claims" or
               "allowed equity interests" (as discussed above), unless they have been
               "allowed" for voting purposes.

                                              9
         Case 18-40469-KKS          Doc 130       Filed 03/26/19    Page 10 of 41



               holders of claims or equity interests in unimpaired classes;
               holders of claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and
               (a)(8) of the Code; and
               holders of claims or equity interests in classes that do not receive or retain
               any value under the Plan;
               administrative expenses.

Even If You Are Not Entitled to Vote on the Plan, You Have a Right to Object to the
Confirmation of the Plan and to the Adequacy of the Disclosure Statement.
               4.      Who Can Vote in More Than One Class
        A creditor whose claim has been allowed in part as a secured claim and in part as
an unsecured claim, or who otherwise hold claims in multiple classes, is entitled to accept
or reject a Plan in each capacity, and should cast one ballot for each claim.

       B.      Votes Necessary to Confirm the Plan
        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one
impaired class of creditors has accepted the Plan without counting the votes of any
insiders within that class, and (2) all impaired classes have voted to accept the Plan,
unless the Plan is eligible to be confirmed by "cram down" on non-accepting classes, as
discussed later in Section [B.2.].
               1.      Votes Necessary for a Class to Accept the Plan
       A class of claims accepts the Plan if both of the following occur: (1) the holders
of more than one-half (1/2) of the allowed claims in the class, who vote, cast their votes
to accept the Plan, and (2) the holders of at least two-thirds (2/3) in dollar amount of the
allowed claims in the class, who vote, cast their votes to accept the Plan.
        A class of equity interests accepts the Plan if the holders of at least two-thirds
(2/3) in amount of the allowed equity interests in the class, who vote, cast their votes to
accept the Plan.
               2.      Treatment of Nonaccepting Classes
        Even if one or more impaired classes reject the Plan, the Court may nonetheless
confirm the Plan if the nonaccepting classes are treated in the manner prescribed by §
1129(b) of the Code. A plan that binds nonaccepting classes is commonly referred to as a
"cram down" plan. The Code allows the Plan to bind nonaccepting classes of claims or
equity interests if it meets all the requirements for consensual confirmation except the
voting requirements of § 1129(a)(8) of the Code, does not "discriminate unfairly," and is
"fair and equitable" toward each impaired class that has not voted to accept the Plan.




                                             10
         Case 18-40469-KKS         Doc 130       Filed 03/26/19    Page 11 of 41



       You should consult your own attorney if a "cramdown" confirmation will affect
your claim or equity interest, as the variations on this general rule are numerous and
complex.
       C.      Liquidation Analysis
        To confirm the Plan, the Court must find that all creditors and equity interest
holders who do not accept the Plan will receive at least as much under the Plan as such
claim and equity interest holders would receive in a chapter 7 liquidation. By this Plan,
or any subsequent amendment thereto, the Debtor intends to ensure that all creditors will
receive as much or more than they would receive in a liquidation of Debtor’s assets. The
Debtor’s liquidation analysis is attached as Exhibit “C.”

        D.     Feasibility
        The Court must find that confirmation of the Plan is not likely to be followed by
the liquidation, or the need for further financial reorganization, of the Debtor or any
successor to the Debtor, unless such liquidation or reorganization is proposed in the Plan.
               1.      Ability to Initially Fund Plan
        The Debtor believes that it will have enough cash on hand on the effective date of
the Plan to pay all the claims and expenses that are entitled to be paid on that date. The
attorneys’ fees of Bruner Wright, P.A. will be paid pursuant to separate agreement in the
event that there are not sufficient funds on hand after entry of any order approving fees
by the Bankruptcy Court.
               2.     Ability to Make Future Plan Payments And Operate Without
               Further Reorganization
        The Plan Proponent must also show that it will have enough cash over the life of
the Plan to make the required Plan payments. This is indicated by past performance, loan
payments, and future loan payments. Projections for the Debtor are attached to this
Disclosure Statement as Exhibit “D.”

      You Should Consult with Your Accountant or other Financial Advisor If You
Have Any Questions Pertaining to These Projections.
V.     EFFECT OF CONFIRMATION OF PLAN
       A.      DISCHARGE OF DEBTOR
        Discharge. On the effective date of the Plan, the Debtor shall be discharged from
any debt that arose before confirmation of the Plan, subject to the occurrence of the
effective date, to the extent specified in § 1141(d)(1)(A) of the Code, except that the
Debtor shall not be discharged of any debt (i) imposed by the Plan, (ii) of a kind specified
in § 1141(d)(6)(A) if a timely complaint was filed in accordance with Rule 4007(c) of the
Federal Rules of Bankruptcy Procedure, or (iii) of a kind specified in § 1141(d)(6)(B).
After the effective date of the Plan your claims against the Debtor will be limited to the
debts described in clauses (i) through (iii) of the preceding sentence.

                                            11
         Case 18-40469-KKS         Doc 130       Filed 03/26/19   Page 12 of 41



       B.      Modification of Plan
       The Plan Proponent may modify the Plan at any time before confirmation of the
Plan. However, the Court may require a new disclosure statement and/or revoting on the
Plan.
        Upon request of the Debtor, the United States trustee, or the holder of an allowed
unsecured claim, the Plan may be modified at any time after confirmation of the Plan but
before the completion of payments under the Plan, to (1) increase or reduce the amount of
payments under the Plan on claims of a particular class, (2) extend or reduce the time
period for such payments, or (3) alter the amount of distribution to a creditor whose claim
is provided for by the Plan to the extent necessary to take account of any payment of the
claim made other than under the Plan.
       C.      Final Decree
        Once the estate has been fully administered, as provided in Rule 3022 of the
Federal Rules of Bankruptcy Procedure, the Plan Proponent, or such other party as the
Court shall designate in the Plan Confirmation Order, shall file a motion with the Court to
obtain a final decree to close the case. Alternatively, the Court may enter such a final
decree on its own motion.


       Dated: March 26, 2019                                Respectfully submitted,


                                                            /s/ Brian Lombardino
                                                            Brian Lombardino, President
                                                            of the Debtor/Plan Proponent

                                                            Bruner Wright, P.A

                                                   By:      /s/ Byron Wright III
                                                            Byron Wright III
                                                            Florida Bar No. 118971
                                                            twright@brunerwright.com
                                                            Robert C. Bruner
                                                            Florida Bar No. 0065876
                                                            rbruner@brunerwright.com
                                                            2810 Remington Green Circle
                                                            Tallahassee, FL 32308
                                                            Office: (850) 385-0342
                                                            Fax: (850) 270-2441
                                                            Attorneys for the Debtor




                                            12
Case 18-40469-KKS   Doc 130   Filed 03/26/19   Page 13 of 41




            EXHIBIT A
          Case 18-40469-KKS           Doc 130     Filed 03/26/19     Page 14 of 41



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION

IN RE:

YWFM, LLC D/B/A,                                         CASE NO.: 18-40469-KKS
Brian’s Tire and Service,                                CHAPTER 11

      Debtor.
_____________________________/

                AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                                         ARTICLE I
                                         SUMMARY
        This Amended Plan of Reorganization (the "Plan") under Chapter 11 of the
Bankruptcy Code (the "Code") proposes to pay creditors of YWFM, LLC (the "Debtor")
from cash flow from the normal operations of the Debtor’s business. The officers and
directors of the Debtor will remain the same as outline in the Disclosure Statement.
        This Plan provides for one class of secured claims, one class of leasehold
creditors, one class of general unsecured claims, and one class of equity security holders.
This Plan also provides for the payment of administrative and priority claims in full as
specified below.
        All creditors and equity security holders should refer to Articles III through VI of
this Plan for information regarding the precise treatment of their claim. A disclosure
statement that provides more detailed information regarding this Plan and the rights of
creditors and equity security holders has been circulated with this Plan. Your rights
may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one. (If you do not have an attorney, you may wish to
consult one.)
                                ARTICLE II
                  CLASSIFICATION OF CLAIMS AND INTERESTS
         2.01    Class 1. The unsecured, priority tax claims of the State of Alabama
                          Department of Revenue, the Internal Revenue Service, and the
                          City of Huntsville under Section 507(a)(8).
         2.02    Class 2. The claim of Kapitus Servicing, Inc. f/k/a Colonial Funding
                           Network, Inc. as servicer for Arca Funding, LLC.
         2.03    Class 3.    The claims of lessors Financial Pacific Leasing, Inc. and Snap-
                             On Credit.
         2.04    Class 4.    General unsecured claims.
               Case 18-40469-KKS        Doc 130       Filed 03/26/19   Page 15 of 41



             2.05   Class 5.        The equity security holder of the Debtor.
                                    ARTICLE III
                 TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                   U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS
             3.01 Unclassified Claims. Under section §1123(a)(1), administrative expense
      claims are not in classes.
              3.02 Administrative Expense Claims. Each holder of an administrative expense
      claim allowed under § 503 of the will be paid in full upon later of the effective date of
      this Plan, in cash, or upon such other terms as may be agreed upon by the holder of the
      claim and the Debtor.
               3.03 Priority Tax Claims. Each holder of a priority tax claim will be paid in
      full as provided herein.
             3.04 United States Trustee Fees. All fees required to be paid by 28 U.S.C.
      §1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed,
      dismissed, or converted to another chapter of the Code. Any U.S. Trustee Fees owed on
      or before the effective date of this Plan will be paid on the effective date.
                               ARTICLE IV
             TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN
             4.01   Claims and interests shall be treated as follows under this Plan:

                Class                 Impairment                       Treatment
Class
[State1whether
        - Priority
                 impaired
                   Claims,orunsecured
                             unimpair            The State of Alabama and the City of Huntsville
Claims of:                                       will be paid in full in at 3% interest in equal
   - State of Alabama,                Unimpaired quarterly payments after the effective date, with
       Department of Revenue:                    the first payment due and payable on or before
       $16,720.56                                September 30, 2019. These claims shall be paid in
   - Internal Revenue Service:                   full no later than August 30, 2023. Debtor shall
       $238,567.79                               have a thirty (30) day cure period for all
   - City of Huntsville:                         payments.
       $10,734.13
                                                 The Internal Revenue Service shall be paid in
                                                 quarterly installments in the amount of
                                                 $12,000.00 beginning on or before September 30,
                                                 2019 and continuing each quarter thereafter
                                                 through March 31, 2023. The Debtor shall make
                                                 two further payments on or before June 30, 2023
                                                 an August 30, 2023, respectively. The final two
                                                 payments shall be in equal amounts of
                                                 approximately $38,000.00.
Class 2 - Secured Claim of Kapitus Impaired      The secured claim of Kapitus Servicing, Inc. as
Servicing, Inc. f/k/a Colonial                   servicer for Arca Funding, LLC shall be paid in
                                                 accordance with the Agreed Final Order

                                                  2
               Case 18-40469-KKS       Doc 130       Filed 03/26/19   Page 16 of 41



Funding Network, Inc. as servicer                 Granting, in part, and Denying, in Part, Motion
for Arca Funding, LLC                             to Prohibit Use of Cash Collateral and Prohibit
                                                  the Debtor’s Use of Non-estate Property entered
                                                  on March 14, 2019 (the “Agreed Order,” Doc.
                                                  118). The terms of the Agreed Order shall
                                                  control. The Agreed Order is attached as
                                                  “Exhibit B” to the Amended Disclosure
                                                  Statement.
Class 3 – Claims of                 Impaired
leasehold/executory contract                           1) Financial Pacific Leasing: The Debtor shall
creditors:                                                pay a total of 37 remaining payments in the
                                                          amount of $453.62 per payment.
   1) Financial Pacific Leasing,                       2) Snap-On Credit: The Debtor shall pay a
      Inc.                                                total of 34 remaining payments in the
   2) Snap-On Credit                                      amount of $1,015.72 per payment.

Class 4 – General Unsecured         Impaired
Claims of:
                                                  The general unsecured claims shall receive a five
   1) Internal Revenue Service:                   (5) percent dividend in quarterly payments with
       $78,381.66                                 six (6) percent interest. The first payment will be
   2) Alabama Department of                       due on or before December 31, 2019, and will
       Revenue: $2,759.08                         continue to become due on or before the last day
   3) American Express National                   of each calendar quarter thereafter, with the last
       Bank: $35,919.49                           payment being due on or before June 30, 2024.
   4) Schrimsher Properties:
       $16,758.68
   5) Genuine Parts Company
       (NAPA): $4,017.45
   6) City of Huntsville: $37.78
   7) Colonial Funding Network,
       Inc.: $59,428.95
   8) Advance Auto Parts:
       $21,000.00
   9) Capital One/Spark:
       $2,000.00
   10) Cintas: $2,068.09
   11) FEA Distributors, Inc.:
       $2,328.95
   12) CITI/Costco: $8,021.00
   13) Jasper Engines: $3,212.84
   14) Larson Financial: $600.00
   15) Liberty Mutual Insurance:
       $1,718.41
   16) PNC Bank: $8,564.00
   17) WOW Business: $837.86
   18) Yelp: $943.07
                                                 3
               Case 18-40469-KKS           Doc 130       Filed 03/26/19   Page 17 of 41




Class 5 - Equity Security Holder:      Impaired       The equity security holder will waive
Brian Lombardino                                      distributions under the Plan as additional new
                                                      value consideration to retain his equity interest.
                                     ARTICLE V
                        ALLOWANCE AND DISALLOWANCE OF CLAIMS
              5.01 Disputed Claim. A disputed claim is a claim that has not been allowed or
      disallowed [by a final non-appealable order], and as to which either: (i) a proof of claim
      has been filed or deemed filed, and the Debtor or another party in interest has filed an
      objection; or (ii) no proof of claim has been filed, and the Debtor has scheduled such
      claim as disputed, contingent, or unliquidated.
             5.02 Delay of Distribution on a Disputed Claim. No distribution will be made
      on account of a disputed claim unless such claim is allowed by a final non-appealable
      order.
              5.03 Settlement of Disputed Claims. The Debtor will have the power and
      authority to settle and compromise a disputed claim with court approval and compliance
      with Rule 9019 of the Federal Rules of Bankruptcy Procedure.
                               ARTICLE VI
        PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              6.01      Assumed Executory Contracts and Unexpired Leases.

              (a)       The Debtor assumes the following leases of personal property and/or
                        executory contract(s) under this Plan:

              1) Financial Pacific Leasing, Inc.
                   Leased Property: Wheel balancer and tire changer.
              2) Snap-On Credit

                       Leased Property: Alignment machine and alignment lift.
              (b)     The Debtor will be conclusively deemed to have rejected all executory
      contracts and/or unexpired leases not expressly assumed under section 6.01(a) above, or
      before the date of the order confirming this Plan, upon the effective date of the Plan. A
      proof of a claim arising from the rejection of an executory contract or unexpired lease
      under this section must be filed no later than 21 days after the date of the order
      confirming this Plan or the Order allowing the rejection.
                                      ARTICLE VII
                         MEANS FOR IMPLEMENTATION OF THE PLAN
              Debtor shall fund its Plan from the continued operations of its business.

                                                     4
         Case 18-40469-KKS         Doc 130       Filed 03/26/19    Page 18 of 41



                                  ARTICLE VIII
                               GENERAL PROVISIONS
       8.01 Definitions and Rules of Construction. The definitions and rules of
construction set forth in §§ 101 and 102 of the Code shall apply when terms defined or
construed in the Code are used in this Plan.
        8.02 Effective Date of Plan. The effective date of this Plan is the first business
day following the date that is fourteen days after the entry of the order of confirmation.
If, however, a stay of the confirmation order is in effect on that date, the effective date
will be the first business day after the date on which the stay of the confirmation order
expires or is otherwise terminated.
       8.03 Severability. If any provision in this Plan is determined to be
unenforceable, the determination will in no way limit or affect the enforceability and
operative effect of any other provision of this Plan.
         8.04 Binding Effect. The rights and obligations of any entity named or referred
to in this Plan will be binding upon, and will inure to the benefit of the successors or
assigns of such entity.
       8.05 Captions. The headings contained in this Plan are for convenience of
reference only and do not affect the meaning or interpretation of this Plan.
        8.06 Controlling Effect. Unless a rule of law or procedure is supplied by
federal law (including the Code or the Federal Rules of Bankruptcy Procedure), the laws
of the State of Florida govern this Plan and any agreements, documents, and instruments
executed in connection with this Plan, except as otherwise provided in this Plan.
                                   ARTICLE IX
                              DISCHARGE OF DEBTOR

        9.01 Discharge. On the confirmation date of this Plan, the debtor will be
discharged from any debt that arose before confirmation of this Plan, subject to the
occurrence of the effective date, to the extent specified in §1141(d)(1)(A) of the Code,
except that the Debtor will not be discharged of any debts: (i) imposed by this Plan; (ii)
of a kind specified in §1141(d)(6)(A) if a timely complaint was filed in accordance with
Fed. R. Bankr. P. 4007(c); or (iii) of a kind specified in §1141(d)(6)(B).
                                 ARTICLE X
                          MISCELLANEOUS PROVISIONS
        10.01 The Court shall retain jurisdiction until the estate is closed or this case is
dismissed to hear and resolve all disputes between the Debtor and any creditor, including
but not limited to disputes as to validity, amount and classification of any claim and
disputes with creditors who are being paid directly within this Plan.




                                             5
         Case 18-40469-KKS         Doc 130       Filed 03/26/19    Page 19 of 41



         10.02 Anything herein to the contrary notwithstanding, the Debtor does not, by
filing this Plan or seeking confirmation, waive its right to request that this case be
dismissed at any time prior to or after confirmation, and the Debtor specifically reserves
such right.
        10.03 At the option of the Debtor, this Plan may be withdrawn or amended at
any time prior to the entry of the Confirmation Order. If such option is timely and
properly exercised, the withdrawn plan or, in the case of an amendment, every plan
except for the most recently filed plan, shall be null and void and of no legal effect and
the case shall continue and be administered in accordance with the Bankruptcy Code.


       Dated: March 26, 2019                                  Respectfully submitted,


                                                              /s/ Brian Lombardino
                                                              Brian Lombardino, President
                                                              of the Debtor/Plan Proponent

                                                              Bruner Wright, P.A

                                                    By:       /s/ Byron Wright III
                                                              Byron Wright III
                                                              Florida Bar No. 118971
                                                              twright@brunerwright.com
                                                              Robert C. Bruner
                                                              Florida Bar No. 0065876
                                                              rbruner@brunerwright.com
                                                              2810 Remington Green Circle
                                                              Tallahassee, FL 32308
                                                              Office: (850) 385-0342
                                                              Fax: (850) 270-2441
                                                              Attorneys for the Debtor




                                             6
Case 18-40469-KKS   Doc 130   Filed 03/26/19   Page 20 of 41




            EXHIBIT B
              Case
              Case18-40469-KKS
                   18-40469-KKS Doc
                                Doc130
                                    118 Filed
                                        Filed03/26/19
                                              03/14/19 Page
                                                       Page21
                                                            1 of
                                                               of14
                                                                  41




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

    In re:                                                        Chapter 11

    YWFM, LLC d/b/a BRIAN’S TIRE,                                 Case No. 18-40469-KKS
    AND SERVICE,

                 Debtor.

    ____________________________________/

      AGREED FINAL ORDER GRANTING, IN PART, AND DENYING, IN
      PART, MOTION TO PROHIBIT USE OF CASH COLLATERAL AND
       PROHIBIT THE DEBTOR’S USE OF NON-ESTATE PROPERTY
                            (Doc. 65)1
        THIS MATTER came before the Court for a hearing on November 27, 2018

upon Kapitus Servicing, Inc., formerly Colonial Funding Network, Inc., as Servicer

for Arca Funding, LLC’s Motion to Prohibit Use of Cash Collateral and Prohibit the

Debtor’s Use of Non-estate Property (the “Motion”) (Doc. No. 65). The Court has

jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157 (b)(2)(A). The relief

requested in the Motion is in the best interest of YWFM, LLC d/b/a Brian’s Tire and

Service, debtor and debtor-in-possession (the “Debtor”), the estate, and creditors.

Proper and adequate notice of the Motion and the hearing thereon has been given

and no other or further notice is necessary. The parties have reached a full and



1
 The United States Trustee’s Office, along with counsel for the Debtor and Kapitus, have consented to the
form of this Order.
                                                   1
117240966.3
              Case
              Case18-40469-KKS
                   18-40469-KKS Doc
                                Doc130
                                    118 Filed
                                        Filed03/26/19
                                              03/14/19 Page
                                                       Page22
                                                            2 of
                                                               of14
                                                                  41




complete agreement, as described herein, which terms shall be expressly

incorporated into a plan of reorganization and confirmation order.

       Accordingly, it is

ORDERED:

         1.    The Motion (Doc. 65) is hereby GRANTED, in part, and DENIED, in

part, in nunc pro tunc to the Petition Date, pursuant to the terms herein.

         2.    The Debtor is authorized to use the Cash Collateral (as defined herein)

on a final basis as set forth herein.

         3.    The Debtor and Kapitus Servicing, Inc., formerly Colonial Funding

Network, Inc., as servicer for Arca Funding, LLC (“Kapitus”, and, collectively with

the Debtor, “Parties”) are parties to a Merchant Cash Advance Agreement, Security

Agreement and Guaranty dated April 2, 2018 (collectively, the “MCAA”). Pursuant

to the MCAA, the Debtor is an obligor to Kapitus for the amounts set forth herein.

         4.    Debtor’s principal, Brian Lombardino (“Lombardino”), is a guarantor

of the MCAA. Mr. Lombardino personally filed for protection under Chapter 11 of

the Bankruptcy Code in the Northern District of Florida on August 27, 2018, Case

Number 18-40457-KKS (the “Personal Case”). The Personal Case is still pending.

         5.    The Debtor pledged all of its personal property assets, including,

without limitation, accounts receivable, equipment, inventory, and general

intangibles as collateral to secure its obligations to Kapitus (the “Pre-Petition

Collateral”). As of the Petition Date, all cash and cash equivalents of the Debtor
                                           2
117240966.3
              Case
              Case18-40469-KKS
                   18-40469-KKS Doc
                                Doc130
                                    118 Filed
                                        Filed03/26/19
                                              03/14/19 Page
                                                       Page23
                                                            3 of
                                                               of14
                                                                  41




were part of Kapitus’ Pre-Petition Collateral or proceeds of said Pre-Petition

Collateral. Accordingly, Kapitus’ Cash Collateral consists of any and all: (i) cash or

cash equivalents on hand (whether under the control of the Debtor or any third party)

and cash collections of the Debtor, whether obtained prior to, on or after the Petition

Date; (ii) cash proceeds arising from collection, sale, lease or other disposition, use

or conversion of any of the Pre-Petition Collateral, whether obtained prior to, on or

after the Petition Date; and (iii) any other property of the Debtor that constitutes

Cash Collateral. The Debtor is hereby authorized to use Cash Collateral only on the

terms and conditions as those set forth herein.

         6.    The Debtor stipulates and acknowledges that as of the Petition Date,

the Debtor was indebted to Kapitus in the amount of $114,428.95, which is

comprised of (1) $109,428.95 in unpaid principal and (2) $5,000.00 in contractual

default fees (the “Claim”).

         7.    The Debtor acknowledges that Kapitus has a valid, perfected,

enforceable, unavoidable, first priority lien on all of the Debtor’s property, including

the Cash Collateral.

         8.    The Debtor shall make an adequate protection payment of $2,000 on

March 1, 2019 (the “Effective Date”), and, beginning on April 1, 2019, adequate

protection payments of $92.31 every business day to Kapitus (the “Adequate

Protection Payments”). These Adequate Protection Payments shall be applied to


                                           3
117240966.3
               Case
               Case18-40469-KKS
                    18-40469-KKS Doc
                                 Doc130
                                     118 Filed
                                         Filed03/26/19
                                               03/14/19 Page
                                                        Page24
                                                             4 of
                                                                of14
                                                                   41




the Debtor’s obligations to Kapitus in accordance with the MCAA, or as may be

determined by Kapitus in its sole discretion.

         9.     All payments by Debtor to Kapitus shall be remitted via ACH payment,

except for the March 1, 2019, payment, which shall be made by check. The Debtor

shall provide Kapitus with a voided check and pursuant to this Order Kapitus is

authorized to ACH debit from the account set forth on the voided check in

accordance with the payment schedule set forth herein. If the Debtor changes the

bank account from which such ACH debits are being remitted, it shall provide

Kapitus, within 5 business days of such change, the new bank account information

and written authorization to deduct payments via ACH from such account in

accordance with the terms of this Order. Any fees incurred by Kapitus due to

rejected ACH debits shall be due and payable to Debtor as they accrue in

accordance with the fee schedule in the MCAA.

         10.    As additional adequate protection for the use of Cash Collateral and for

any diminution in value of the Prepetition Collateral and post-petition interest, costs,

and fees (“Post-petition Indebtedness”), and as security of the Post-petition

Indebtedness, Kapitus is granted a valid, perfected, unavoidable lien upon, and

security interest in, to the extent and in the order of priority of any valid lien pre-

petition, all cash or other proceeds generated post-petition by the Pre-Petition

Collateral. Kapitus’ liens against Debtor’s Cash Collateral shall extend to any

account holding such Cash Collateral, regardless of whether Kapitus has control
                                             4
117240966.3
               Case
               Case18-40469-KKS
                    18-40469-KKS Doc
                                 Doc130
                                     118 Filed
                                         Filed03/26/19
                                               03/14/19 Page
                                                        Page25
                                                             5 of
                                                                of14
                                                                   41




over such account, and encumbers any Cash Collateral held in debtor-in-possession

accounts required by applicable law. Kapitus shall have a perfected post-petition

replacement lien against Cash Collateral without the need to file or execute any

document as may otherwise be required under applicable non-bankruptcy law.

         11.    Kapitus is entitled to an administrative expense claim pursuant to 11

U.S.C. § 507(b) to the extent the above adequate protection proves insufficient

and/or does not offset any diminution of value in the Cash Collateral.

         12.    Kapitus contends that pursuant to the MCAA, Kapitus owns the

Debtor’s receivable and other rights to payment arising from or relating to the use

by the Debtor’s customers of cash, credit cards, charge cards, and debit cards in the

ordinary course of the Debtor’s business until such time that the Claim is paid in

full. The Debtor reserves the right to dispute such contention.

         13.    As of the Petition Date, there were no offsets, defenses, challenges,

claims, or counterclaims of any kind or nature to any portion of the Claim, and no

portion of the Claim is subject to avoidance, re-characterization, or subordination

(contractual, equitable or otherwise) pursuant to the Bankruptcy Code or applicable

non-bankruptcy law.

         14.    The Debtor shall provide Kapitus proof of insurance, as set forth in

the MCAA, ( i ) listing Kapitus as loss payee and (ii) including Kapitus as an

additional insured and certificate holder under the policy, within 10 days of the date

of the entry of this Order.
                                           5
117240966.3
                  Case
                  Case18-40469-KKS
                       18-40469-KKS Doc
                                    Doc130
                                        118 Filed
                                            Filed03/26/19
                                                  03/14/19 Page
                                                           Page26
                                                                6 of
                                                                   of14
                                                                      41




           15.      The Debtor shall maintain its Cash Collateral at the same level that

existed prepetition and not allow Cash Collateral to diminish.

            16.     Kapitus may, with two days’ notice, inspect Debtor’s premises and

Kapitus’ collateral, and copy any of the Debtor’s books and records, and Debtor

shall provide to Kapitus any additional financial or other information as Kapitus

may reasonably request.

            17.     The Debtor waives the right to surcharge any of Kapitus’ collateral

under 11 U.S.C. § 506(c), including any Cash Collateral, as it is defined in the

Bankruptcy Code.                 Kapitus shall not be subject to the equitable doctrine of

marshalling.

            18.     Default: Unless waived by Kapitus in writing, the Debtor shall

immediately cease using Cash Collateral upon the occurrence of one of the

following events (an “Event of Default”):

                         a. If a trustee is appointed in this Chapter 11 case;
                         b. If the Debtor breaches any term or condition of this Order or the
                             MCAA, other than defaults existing as of the Petition Date;2
                         c. If the case is converted to a case under Chapter 7 of the
                             Bankruptcy Code;
                         d. If the case is dismissed.
Upon the filing of an appropriate motion, Kapitus shall be entitled to an emergency

hearing, at which time it may seek relief, including, without limitation, the lifting

2
    To the extent this Order and the MCAA conflict, this Order shall control.
                                                            6
117240966.3
               Case
               Case18-40469-KKS
                    18-40469-KKS Doc
                                 Doc130
                                     118 Filed
                                         Filed03/26/19
                                               03/14/19 Page
                                                        Page27
                                                             7 of
                                                                of14
                                                                   41




of the automatic stay under 11 U.S.C. § 362 and permitting it to take possession of

all or a part of the Prepetition Collateral and Property.

         19.    The rights of any creditor, party in interest or committee, whether

formal or informal, including a Creditors’ Committee, to dispute or challenge the

validity, perfection, extent, amount and priority of Kapitus’ Claim and liens and/or

the right to dispute Kapitus’ right to any adequate protection payments authorized

under this Order (collectively, a “Challenge”) are expressly preserved for sixty (60)

days from the date of this Order (the “Challenge Period”). Upon the expiration of

the Challenge Period (the “Challenge Period Deadline”), without the filing of a

Challenge: (a) any and all such Challenges by any party (including, without

limitation, any Creditors’ Committee, any chapter 11 trustee, and/or any examiner

or other estate representative appointed in this chapter 11 case, and any chapter 7

trustee and/or examiner or other estate representative appointed in any Successor

Case), shall be deemed to be forever waived, released and barred, and (b) all of the

Debtor’s stipulations, acknowledgements, waivers, releases, affirmations and other

stipulations to the priority, extent, and validity as to Kapitus’s Claim, liens, and

interests shall be of full force and effect and forever binding upon Kapitus, the

Debtor, the Debtor’s bankruptcy estate and all creditors, interest holders, and other

parties in interest in this chapter 11 case and any subsequent chapter 7 case.

         20.    This Order shall not effect a waiver or relinquishment of any rights that

the Debtor or Kapitus have under the MCAA or at law including, but not limited to:
                                             7
117240966.3
               Case
               Case18-40469-KKS
                    18-40469-KKS Doc
                                 Doc130
                                     118 Filed
                                         Filed03/26/19
                                               03/14/19 Page
                                                        Page28
                                                             8 of
                                                                of14
                                                                   41




((b) Kapitus’ right to object to impermissible use of Cash Collateral; (c) Kapitus’

right to assert any other rights, remedies, or defenses available to Kapitus and to

respond to any motion, application, proposal, or other action, all such rights,

remedies, defenses, and opportunities to respond being specifically reserved by

Kapitus; (d) Kapitus’ right to arbitrate under the MCAA or (e) any of the rights or

remedies of Kapitus under the Bankruptcy Code or under non-bankruptcy law,

including, without limitation, the right to (i) request modification of the automatic

stay of Bankruptcy Code § 362, and (ii) request dismissal or conversion of this

chapter 11 case. Kapitus’ Reservation of Rights in its proof of claim (Claim No.

12-1, Part 2 pp. 5-6) is expressly incorporated herein. Nothing herein shall be

construed to impair Kapitus’ rights to seek the payment of default interest and the

payment of their attorney’s fees and expenses from the Debtor. This Order, as well

as any other appearance, filing, or statement in this case or the Personal Case, by or

on behalf of Kapitus, shall not be deemed a waiver of such rights and remedies.

         21.    The Parties agree to the following terms and conditions for any plan of

reorganization and confirmation order, either in existence or in the future:

                a. Kapitus’ Claim is allowed in full. Kapitus shall have an allowed

                   secured claim in the amount of $89,500 (the “Allowed Secured

                   Claim”), with the balance of the Claim treated as a general

                   unsecured claim.


                                            8
117240966.3
              Case
              Case18-40469-KKS
                   18-40469-KKS Doc
                                Doc130
                                    118 Filed
                                        Filed03/26/19
                                              03/14/19 Page
                                                       Page29
                                                            9 of
                                                               of14
                                                                  41




               b. The Allowed Secured Claim shall be paid over four years with 8.0%

                  interest. Payments shall be made every business day in the amount

                  of $92.31, with all such payments made via ACH. All Adequate

                  Protection Payments made pursuant to Paragraph 8 of the Final Cash

                  Collateral Order shall be applied to the Allowed Secured Claim as

                  if payments were made pursuant to the plan terms stated herein, with

                  plan payments beginning on the Effective Date of the Plan.

               c. The Debtor shall be credited $7,500 to the Allowed Secured Claim

                  as credit for additional adequate protection payments made prior to

                  the Effective Date.

               d. If the Debtor changes the bank account from which such ACH debits

                  are being remitted, it shall provide Kapitus, within 5 business days

                  of such change, the new bank account information and a written

                  authorization to deduct payments via ACH from such account in

                  accordance with the terms of the order confirming the Plan. Any

                  fees incurred by Kapitus due to rejected ACH debits shall be due

                  and payable by Debtor as they accrue in accordance with the fee

                  schedule in the MCAA dated April 2, 2018 between the Debtor and

                  Kapitus.

               e. The secured debt shall be secured, post confirmation, by the same

                  assets described in Kapitus’ UCC Financing Statement No. 16-
                                           9
117240966.3
              Case 18-40469-KKS     Doc 130
                                        118     Filed 03/26/19
                                                      03/14/19   Page 30
                                                                      10 of 41
                                                                            14




                  7526382, filed on November 22, 2016, with the Alabama Secretary

                  of State. The security interest shall be perfected as of the date of

                  entry of the confirmation order without the need to file or execute

                  any document as may otherwise be required under applicable non-

                  bankruptcy law.

               f. Kapitus is authorized, but not required, to file a new post-

                  confirmation UCC financing statement to continue the perfection of

                  the prepetition security interest described in UCC Financing

                  Statement No.XX-XXXXXXX, filed on November 22, 2016, with the

                  Alabama Secretary of State.

               g. All other terms of the MCAA and the Plan not modified by the

                  confirmation order shall remain in full force and effect. The MCAA

                  as modified by the confirmation order shall be binding upon and

                  enforceable against the Debtor to the fullest extent under applicable

                  law.

               h. All terms of the guaranties of Brian Lombardino, and any other

                  existing guaranties shall remain in full force and effect and shall be

                  binding upon and enforceable against the guarantors to the fullest

                  extent under applicable law, to the extent modified herein:

                     i. Mr. Lombardino agrees to a $25,000 non-dischargeable

                         personal guarantee for the full payment of the Allowed
                                           10
117240966.3
              Case 18-40469-KKS   Doc 130
                                      118      Filed 03/26/19
                                                     03/14/19   Page 31
                                                                     11 of 41
                                                                           14




                        Secured Claim under the terms and conditions expressed

                        herein (the “$25,000 Guarantee”). The $25,000 Guarantee is

                        a “back-end” guarantee, and will not be reduced until the

                        balance of the Allowed Secured Claim reaches a balance of

                        $25,000 or less, and will then be reduced to the same extent

                        and manner of the Allowed Secured Claim, with both the

                        $25,000 Guarantee and the Allowed Secured Claim having

                        the same outstanding balance until paid in full.

                    ii. Mr. Lombardino further agrees to a “springing” non-

                        dischargeable guarantee for full outstanding balance of the

                        Allowed Secured Claim that exists at the time the guarantee

                        comes into effect (the “Springing Guarantee”).            The

                        Springing Guarantee shall come into force and effect if either

                        the Debtor or Mr. Lombardino pay the full balance of the

                        Internal Revenue Service’s secured or priority unsecured

                        claims in this case and Mr. Lombardino’s personal case in full

                        prior to full repayment of the Allowed Secured Claim.

                    iii. Kapitus shall not act or attempt to collect on either the

                        $25,000 Guarantee or the Springing Guarantee as long as the

                        Debtor remains current under the plan terms presented herein.


                                          11
117240966.3
              Case 18-40469-KKS    Doc 130
                                       118      Filed 03/26/19
                                                      03/14/19   Page 32
                                                                      12 of 41
                                                                            14




                    iv. These terms and conditions shall be expressly stated in any

                        plan or confirmation order in Mr. Lombardino’s personal

                        bankruptcy case, Case Number 18-40457-KKS (the “Personal

                        Case”). These guaranty provisions are conditioned on the

                        confirmation of the Personal Case.             Debtor and Mr.

                        Lombardino will make their best efforts and will act in good

                        faith to ensure that the Personal Case is confirmed.

               i. A failure by the Debtor to make a payment to Kapitus pursuant to

                  the terms of the Plan and the confirmation order shall be an Event

                  of Default. If the Debtor fails to cure an Event of Default as to such

                  payments within fifteen (15) days after receipt of written notice of

                  default from Kapitus, then Kapitus may:

                     i. Enforce the entire amount of its claim;

                     ii. Exercise any and all rights and remedies that Kapitus has

                        under applicable law and/or the MCAA; and/or

                    iii. seek such relief as may be appropriate in the Bankruptcy

                        Court.

               j. The Debtor shall have the opportunity to cure two (2) times over the

                  life of the Plan. In the event of the third default, Kapitus may

                  proceed with the remedies for collection of all amounts due under

                                           12
117240966.3
              Case 18-40469-KKS    Doc 130
                                       118      Filed 03/26/19
                                                      03/14/19   Page 33
                                                                      13 of 41
                                                                            14




                  the MCAA and pursuant to applicable law.

               k. Notwithstanding anything in the Plan or confirmation order to the

                  contrary, with respect to Kapitus only, the Plan and/or confirmation

                  order shall not release or discharge any entity, other than the Debtor,

                  solely as provided in the Plan and/or confirmation order, from any

                  liability owed to Kapitus under the MCAA, including, without

                  limitation, interest, costs, and attorneys’ fees and expenses. This

                  provision shall not be an admission by any party that such liability

                  exists.

               l. Notwithstanding anything in the Plan and/or confirmation order to

                  the contrary, with respect to Kapitus only, the Plan and/or

                  confirmation order shall not limit Kapitus’ setoff rights under 11

                  U.S.C. § 553 or any rights to recoupment. Nothing in the Plan

                  and/or confirmation order shall be interpreted to enjoin or limit

                  Kapitus from asserting those rights. This provision is not an

                  admission by any party that such setoff or recoupment rights exist.

               m. The Debtor will take all actions, execute, and delivery any and all

                  documents reasonably necessary to carry out the intent of its

                  agreement for the treatment of Kapitus' secured claim as set forth in

                  the Plan and/or confirmation order including, without limitation, to

                  maintain the perfection of Kapitus’ security interests described in
                                           13
117240966.3
               Case 18-40469-KKS    Doc 130
                                        118       Filed 03/26/19
                                                        03/14/19   Page 34
                                                                        14 of 41
                                                                              14




                   Kapitus’ Proof of Claim (Claim No. 12-1, filed on December 31,

                   2018) and with respect to the obligations under the MCAA, the

                   existing guaranty (or guaranties), the Plan, and the confirmation

                   order.

         22.    This Order and any other cash collateral order of the Debtor shall be

binding on a subsequently appointed Chapter 11 or Chapter 7 Trustee in bankruptcy.

         23.    This Order is without prejudice to any other right or remedy which may

be available to Kapitus.

         24.    The Court shall retain jurisdiction to enforce the terms of this Order.



         DONE AND ORDERED on _______________________________.
                              March 14, 2019


                                                          _________________________
                                                          KAREN K. SPECIE
                                                          Chief U.S. Bankruptcy Judge

         Attorney Donald Kirk is directed to serve a copy of this order on interested
         parties and file a certificate of service within 3 business days of entry of this
         order.

         Prepared By:

         Donald R. Kirk
         Carlton Fields Jorden Burt, P.A.
         Post Office Box 3239
         Tampa, Florida 33601
         Florida Bar No. 0105767
         Telephone: (813) 223-7000

                                             14
117240966.3
Case 18-40469-KKS   Doc 130   Filed 03/26/19   Page 35 of 41




            EXHIBIT C
       Case 18-40469-KKS        Doc 130    Filed 03/26/19    Page 36 of 41



                          DISCLOSURE STATEMENT
                                 EXHIBIT B
                           LIQUIDATION ANALYSIS

ASSETS, GOING CONCERN VALUE, SECURED DEBT, & LIQUIDATION VALUE
OF NON-EXEMPT ASSETS

  1. Business Checking Account – Redstone Federal Credit Union
         Going Concern Value: $5,000
         Secured Debt: Colonial Funding, Inc. has a lien on all of Debtor’s Assets
         Liquidation Value: $0.00
  2. Accounts Receivable
         Going Concern Value as of December 31, 2018: $3,332.58
         Secured Debt: Colonial Funding, Inc. has a lien on all of Debtor’s Assets
         Liquidation Value: $0.00
  3. Inventory
         Going Concern Value as of December 31, 2018: $7016.22
         Secured Debt: : Colonial Funding, Inc. has a lien on all of Debtor’s Assets
         Liquidation Value: $0.00
  4. Office furniture and office equipment
         Going Concern Value: $5,000.00
         Secured Debt: : Colonial Funding, Inc. has a lien on all of Debtor’s Assets
         Liquidation Value: $0.00
  5. Leasehold interest in certain Equipment/Machinery
         Going Concern Value: $15,000.00
         Secured Debt: Subject to Snap-On Credit and Financial Pacific Leasing
         Liquidation Value: $0.00
  6. Other Equipment and Machinery owned by the Debtor
         Going Concern Value: $25,000
         Secured Debt: : Colonial Funding, Inc. has a lien on all of Debtor’s Assets
         Liquidation Value: $0.00

TOTAL LIQUIDATION VALUE: $0.00
Case 18-40469-KKS   Doc 130   Filed 03/26/19   Page 37 of 41




            EXHIBIT D
                                             Case 18-40469-KKS               Doc 130     Filed 03/26/19        Page 38 of 41


                              YWFM, LLC
             Profit & Loss Budget Overview
                          FIVE YEAR PROJECTION
                                                                                  YEAR               YEAR              YEAR                 YEAR              YEAR
                                                                                    1                  2                 3                    4                 5
Ordinary Income/Expense
       Income
                                   SALES-LABOR                               $     659,280.18   $     612,774.21   $     659,420.22    $     650,150.91   $     622,824.72
                                   SALES-PARTS                               $     610,933.35   $     574,197.30   $     601,558.41    $     602,418.66   $     555,851.70
                                   SALES-TIRES                               $     358,450.24   $     377,065.71   $     369,608.97    $     343,191.39   $     324,627.66
                               Total Sales                                   $   1,628,663.77   $   1,564,037.22   $   1,630,587.60    $   1,595,760.96   $   1,503,304.08
                               Redstone Federal Credit Union C
                                   Credit Dividend                           $           3.22   $           3.22   $           3.22    $           3.22   $           3.22
                                   Redstone Federal Credit Union C - Other   $           0.63   $           0.63   $           0.63    $           0.63   $           0.63
                               Total Redstone Federal Credit Union C         $           3.85   $           3.85   $           3.85    $           3.85   $           3.85
       Total Income                                                          $   1,628,671.47   $   1,564,044.92   $   1,630,595.30    $   1,595,768.66   $   1,503,311.78
       Cost of Goods Sold
                               COST OF GOODS SOLD
                                   Cost of Labor
                                       Manager Salary                        $     96,773.57    $     92,933.53    $     96,887.88     $     94,818.52    $     89,324.83
                                       Service Advisors                      $    133,869.65    $    128,557.60    $    134,027.78     $    131,165.17    $    123,565.58
                                       Technician Wages                      $    337,094.31    $    323,718.17    $    337,492.50     $    330,284.22    $    311,147.87
                                   Total Cost of Labor                       $    567,737.53    $    545,209.30    $    568,408.16     $    556,267.91    $    524,038.27
                                   PARTS COGS                                $    403,222.95    $    387,222.77    $    403,699.25     $    395,076.90    $    372,186.52
                                   TIRES COGS                                $    195,159.52    $    187,415.45    $    195,390.05     $    191,216.84    $    180,137.92
                                   Payroll Taxes
                                   Total Payroll Taxes                       $     53,225.39 $        51,113.37 $        53,288.27 $         52,150.12 $        49,128.59
                                   SOFTWARE UPDATING
                                       MOTORCRAFT PROGRAMMING                $         540.00   $         540.00   $         540.00    $         540.00   $         540.00
                                       RPM                                   $         325.00   $         325.00   $         325.00    $         325.00   $         325.00
                                   Total SOFTWARE UPDATING                   $         865.00   $         865.00   $         865.00    $         865.00   $         865.00
                                   TOWING                                    $       8,895.00   $       8,895.00   $       8,895.00    $       8,895.00   $       8,895.00
                               Total COST OF GOODS SOLD                      $   1,229,105.40   $   1,180,720.89   $   1,230,545.73    $   1,204,471.77   $   1,135,251.30
       Total COGS                                                            $   1,229,105.40   $   1,180,720.89   $   1,230,545.73    $   1,204,471.77   $   1,135,251.30
   Gross Profit                                                              $     399,566.07   $     383,324.03   $     400,049.57    $     391,296.89   $     368,060.48
       Expense
                               Advertising and Promotion
                                   Exchange Club                             $         100.00   $        100.00    $          100.00   $        100.00    $          100.00
                                   Advertising and Promotion - Other         $         760.00   $        760.00    $          760.00   $        760.00    $          760.00
                               Total Advertising and Promotion               $         860.00   $        860.00    $          860.00   $        860.00    $          860.00
                               Bank Service Charges                          $            -     $           -      $             -     $           -      $             -
                                                                             $            -     $           -      $             -     $           -      $             -
               Case 18-40469-KKS            Doc 130   Filed 03/26/19     Page 39 of 41


Business Licenses and Permits
    HUNTSVILLE CITY PRIVILEGE LICEN         $     2,078.18 $      1,995.72 $      2,080.64 $      2,036.20 $      1,918.23
    Business Licenses and Permits - Other   $       325.73 $        312.81 $        326.12 $        319.15 $        300.66
Total Business Licenses and Permits         $     2,403.92 $      2,308.53 $      2,406.76 $      2,355.35 $      2,218.89
CREDIT CARD FEES
    SYNCHRONY FEES                          $     4,071.68 $      3,910.11 $      4,076.49 $      3,989.42 $      3,758.28
    TSYS                                    $    32,573.28 $     31,280.74 $     32,611.75 $     31,915.22 $     30,066.08
Total CREDIT CARD FEES                      $    36,644.95 $     35,190.86 $     36,688.24 $     35,904.64 $     33,824.36
Dues and Subscriptions
    MITCHELL1                               $     9,420.00   $   10,800.00   $   11,400.00   $   11,844.00   $   12,600.00
    PEST CONTROL                            $       828.00   $      828.00   $      828.00   $      828.00   $      828.00
    ROTARY CLUB                             $     2,850.00   $    2,850.00   $    2,850.00   $    2,850.00   $    2,850.00
    TAGS                                    $       463.48   $      463.48   $      463.48   $      463.48   $      463.48
    Dues and Subscriptions - Other          $     1,628.67   $    1,564.04   $    1,630.60   $    1,595.77   $    1,503.31
Total Dues and Subscriptions                $    15,190.15   $   16,505.52   $   17,172.08   $   17,581.25   $   18,244.79
Insurance Expense
    BUSINESS AUTO POLICY                    $     3,927.84   $    3,927.84   $    3,927.84   $    3,927.84   $    3,927.84
    COMMERCIAL PACKAGE                      $     9,480.00   $    9,480.00   $    9,480.00   $    9,480.00   $    9,480.00
    Worker's Compensation                   $    13,200.00   $   13,200.00   $   13,200.00   $   13,200.00   $   13,200.00
Total Insurance Expense                     $    26,607.84   $   26,607.84   $   26,607.84   $   26,607.84   $   26,607.84
Meals and Entertainment                     $       317.47   $      317.47   $      317.47   $      317.47   $      317.47
Miscellaneous Expense                       $       952.61   $      952.61   $      952.61   $      952.61   $      952.61
Office Supplies                             $       609.66   $      609.66   $      609.66   $      609.66   $      609.66
Payroll Expenses
    Contract Labor                          $     1,500.00   $    1,500.00   $    1,500.00   $    1,500.00   $    1,500.00
    Officer Salary                          $    84,000.00   $   84,000.00   $   84,000.00   $   84,000.00   $   84,000.00
    Payroll Expenses - TAXES                $    13,440.00   $   13,440.00   $   13,440.00   $   13,440.00   $   13,440.00
Total Payroll Expenses                      $    98,940.00   $   98,940.00   $   98,940.00   $   98,940.00   $   98,940.00
Postage and Delivery                        $     1,778.40   $    1,778.40   $    1,778.40   $    1,778.40   $    1,778.40
Professional Fees
    ADS SECURITY                            $       504.00   $      576.00   $      660.00   $      708.00   $      780.00
    Professional Fees - Other               $    12,000.00   $   12,000.00   $   12,000.00   $   12,000.00   $   12,000.00
Total Professional Fees                     $    12,504.00   $   12,576.00   $   12,660.00   $   12,708.00   $   12,780.00
Rent Expense                                $    60,000.00   $   63,000.00   $   65,000.04   $   67,500.00   $   72,500.00
Repairs and Maintenance
    Fire Extinguisher Renewal               $       114.50 $        114.50 $        114.50 $        114.50 $        114.50
    Repairs and Maintenance - Other         $     1,791.54 $      1,720.45 $      1,793.65 $      1,755.35 $      1,653.64
Total Repairs and Maintenance               $     1,906.04 $      1,834.95 $      1,908.15 $      1,869.85 $      1,768.14
Small Tools and Equipment
    FDGL LEASE PAYMENT                      $     1,258.32 $      1,258.32 $      1,258.32 $           -     $         -
    Lease-alignment machine                 $    12,865.80 $     12,865.80 $     12,865.80 $           -     $         -
    Equipment LEASE- BALANCER AND C         $     5,323.68 $      5,323.68 $      5,323.68 $           -     $         -
                                                  Case 18-40469-KKS                         Doc 130     Filed 03/26/19       Page 40 of 41


                                 Total Small Tools and Equipment                            $    19,447.80 $      19,447.80 $       19,447.80 $            -     $          -
                                 tax
                                         license renewal state county                       $         389.71 $      389.71 $          389.71 $         389.71 $         389.71
                                 Total tax                                                  $         389.71 $      389.71 $          389.71 $         389.71 $         389.71
                                 Taxes - Property
                                         PROPERTY TAXES                                     $       292.31 $         292.31 $          292.31 $         292.31 $         292.31
                                 Total Taxes - Property                                     $       292.31 $         292.31 $          292.31 $         292.31 $         292.31
                                 Telephone Expense                                          $    13,278.72 $      13,278.72 $       13,278.72 $      13,278.72 $      13,278.72
                                 TRANSPORTATION
                                         GAS                                                $    12,000.00 $      12,000.00 $       12,000.00 $      12,000.00 $      12,000.00
                                         TRANSPORTATION - Other                             $          -   $            -   $             -   $            -   $            -
                                 Total TRANSPORTATION                                       $    12,000.00 $      12,000.00 $       12,000.00 $      12,000.00 $      12,000.00
                                 TRASH
                                         REPUBLIC WASTE                                     $     1,920.00   $     2,040.00   $      2,160.00   $     2,280.00   $     2,400.00
                                         TRASH - Other                                      $     8,961.26   $     9,426.64   $      9,240.22   $     8,579.78   $     8,115.69
                                 Total TRASH                                                $    10,881.26   $    11,466.64   $     11,400.22   $    10,859.78   $    10,515.69
                                 UNIFORMS                                                   $     1,791.54   $     1,720.45   $      1,793.65   $     1,755.35   $     1,653.64
                                 Utilities                                                  $     9,772.03   $     9,384.27   $      9,783.57   $     9,574.61   $     9,019.87
                                 VOID                                                       $          -     $          -     $           -     $          -     $          -
        Total Expense                                                                       $   326,568.41   $   303,607.02   $    308,348.52   $   290,148.83   $   292,493.39
Net Ordinary Income                                                                         $    72,997.67   $    79,717.00   $     91,701.05   $   101,148.06   $    75,567.09
Other Income/Expense
    Other Income
        Gain (Loss) Disposal of Assets                                                      $           -    $           -    $           -     $          -     $          -
    Total Other Income                                                                      $           -    $           -    $           -     $          -     $          -
    Other Expense
        BK PAYMENTS ARCA                       $82,000 @ 8% @ 2000                          $    24,000.00   $    24,000.00   $     24,000.00   $    24,000.00
        BK IRS                                                                              $    24,000.00   $    48,000.00   $     48,000.00   $    48,000.00   $    75,370.67
        STATE OF ALABAMA                     $16,720.56 @ 3% FOR 4.5 years $331.40          $     3,976.80   $     3,976.80   $      3,976.80   $     3,976.80   $     1,985.40
        CITY OF HUNTSVILLE                   $10,734.13 @ 3% FOR 4.5 YEARS $212.75          $     2,553.00   $     2,553.00   $      2,553.00   $     2,553.00   $     1,276.00
4                                                                                           $          -     $          -     $           -     $          -     $          -
        Unsecured Claims                                                                    $     1,400.00   $     2,800.00   $      2,800.00   $     2,800.00   $       700.00
        IRS                                                                    3919.08
        ADOR $2,759                                                             137.95
        American express                                                       1795.97
        schrimsher                                                              837.93
        napa                                                                    200.87
        city of huntsville                                                           1.89
        advanc                                                                       1050
        cap 1 spark                                                                   100
        cintas                                                                   103.4
        FEA DISTRIBUTORS                                                        116.45
                              Case 18-40469-KKS        Doc 130   Filed 03/26/19     Page 41 of 41


             CITI                            401.05
             JASPER                          160.04
             LARSON                               30
             LIBERTY MUTUAL                   85.92
             PNC BANK                         428.2
             WOW                              41.89
             YELP                             47.15


             Clearing                                  $          -     $         -      $         -     $         -     $         -
       Total Other Expense                             $    55,929.80   $   81,329.80    $   81,329.80   $   81,329.80   $   79,332.07
   Net Other Income                                    $    17,067.87   $   (1,612.80)   $   10,371.25   $   19,818.26   $   (3,764.98)
Net Income                                             $    17,067.87   $   (1,612.80)   $   10,371.25   $   19,818.26   $   (3,764.98)
